1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         SUSAN C.,1                              Case No. ED CV 18-01727-RAO
12
                           Plaintiff,
13
               v.                                JUDGMENT
14
         NANCY A. BERRYHILL, Deputy
15       Commissioner of Operations of Social
         Security,
16
                           Defendant.
17
18
19            In accordance with the Memorandum Opinion and Order filed concurrently
20   herewith,
21            IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
22   of Social Security is AFFIRMED.
23
24   DATED:         May 28, 2019
25                                          ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
